Citation Nr: 0915779	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  04-17 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 through 
June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  The Veteran appeared and provided 
his testimony at a November 2004 Travel Board hearing which 
was held at the RO in Nashville, Tennessee.

In December 2005, this matter was remanded by the Board to 
the RO for further development of the claim, which was to 
include contacting the Veteran to obtain any additional 
treatment records from all VA and non-VA health care 
providers, and the scheduling of a new VA examination. The 
newly scheduled VA examination was to address the present 
severity of the Veteran's PTSD, provide a new assessment 
under the Global Assessment of Functioning (GAF) Scale 
consistent with the criteria in the fourth edition of the 
American Psychiatric Association's Diagnosticand Statistical 
Manual of Mental Disorders (DSM-IV), and to assess the impact 
of the Veteran's PTSD on his social and occupational 
capacity.  The Board is satisfied that the RO has performed 
the action directed in the December 2005 remand, and this 
matter returns to it for adjudication.

The Board also notes that the Veteran filed a May 2004 claim 
for total disability rating for compensation based upon 
individual unemployability (TDIU).  In an August 2007 rating 
decision, the RO granted this claim, effective May 4, 2004.
 

FINDINGS OF FACT

The Veteran is experiencing total occupational impairment due 
to such symptoms as persistent hallucinations; grossly 
inappropriate behavior; and persistent danger of hurting 
himself and others.


CONCLUSION OF LAW

The criteria for an evaluation for PTSD of 100 percent have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 
4.126, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements 
under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 and 38 C.F.R. § 3.159.  Nevertheless, given the 
favorable action taken below, no further notification or 
assistance in developing the facts pertinent to this limited 
matter is required at this time.  Indeed, any such action 
would result only in delay.

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  Staged ratings are appropriate when the factual 
findings show distinct time periods during which the service-
connected disability is manifested by symptoms that would 
warrant different ratings for each distinct time period.  See 
generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

III.  Analysis

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 percent 
disability evaluation is appropriate for PTSD that is 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

A 100 percent disability evaluation is granted where PTSD is 
productive of total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time and place; or 
memory loss for the names of close relatives, own occupation, 
or own name.

The Veteran's service treatment records do not reflect an in-
service diagnosis of PTSD or any in-service treatment for 
psychiatric symptoms.  His April 1973 separation examination 
report reveals that the Veteran did not report any 
psychiatric symptoms at that time, and a clinical examination 
did not reveal any psychiatric abnormalities.

As indicated by a work history provided by the Veteran in May 
2004, the Veteran has held more than 30 different full-time 
and part-time jobs since his discharge from service.  At an 
April 2002 VA examination which was performed in connection 
with a separate claim for service connection for hepatitis C, 
the Veteran reported that he had not been employed since 
September 1999.

Records from the Social Security Administration (SSA) reflect 
that the Veteran was awarded disability benefits by the SSA 
in April 2002.  In its disability determination, the SSA 
concluded, for purposes of the Veteran's SSA claim, that the 
Veteran was disabled as of September 1999.  A primary 
diagnosis of "severe musculoskeletal impairments" and a 
secondary diagnosis of "severe mental impairments" were 
determined as being the causes of the Veteran's disability.

Post-service treatment records from the VA medical center in 
Mountain Home, Tennessee reflect that the Veteran began 
receiving care for psychiatric symptoms and alcohol 
dependence in December 2000.  At that time, he was 
hospitalized for a period of six days following a reported 
attempt to commit suicide in November 2000.  On admission, 
the Veteran stated that he had been depressed since November 
2000 and attempted to overdose on medications and alcohol.  
He further reported that he had been consuming a fifth of 
bourbon per day.  With regard to his specific symptoms, he 
reported sleep loss; feelings of hopelessness, helplessness, 
and worthlessness; decreased memory and concentration; 
decreased appetite and weight loss; panic attacks accompanied 
by tachycardia; anxiety; recurrent dreams; flashbacks of his 
service experiences in Vietnam; feelings of dissociation; and 
hyperstartle responses.  He further related a desire to 
commit suicide upon his discharge from treatment.  He 
reported an instance in which he "beat up" a person who had 
trespassed onto his property. The Veteran stated that he 
"blacked out" and could not remember the altercation.  A 
mental status examination at that time revealed that the 
Veteran was well-dressed and exhibited normal speech 
patterns.  His mood was depressed with a blunt and 
constricted affect.  The Veteran's thought processes were 
logical and goal directed.  Visual hallucinations were noted.  
The Veteran was judged by the treating physician to be 
displaying poor insight and average intelligence.  Based upon 
these findings, the Veteran was diagnosed with chronic PTSD 
and alcohol dependence.
Following his discharge from hospitalization, the Veteran 
participated in an inpatient alcohol treatment program at the 
VA medical center from January 2001 through March 2001.  At 
his January 2001 intake examination, the Veteran reported 
decreased energy, decreased memory and concentration, 
hallucinations, panic attacks, and general anxiety.  He 
denied any current suicidal or homicidal ideation, and also 
denied any crying spells.  An examination of the Veteran once 
again revealed that the Veteran was well-dressed and groomed.  
Speech was again normal in rhythm, rate, and tone.  The 
Veteran's mood was dysthymic and anxious.  Insight, judgment, 
long term memory, and short term memory were good.  The 
Veteran was assessed a Global Assessment of Functioning (GAF) 
Scale score of 50.

Subsequent treatment notes from the Veteran's substance abuse 
treatment reveal that in February 2001, the Veteran reported 
ongoing symptoms of serious depression; anxiety; difficulty 
in understanding, concentrating, or remembering; and 
difficulty in controlling violent behavior.  He stated that 
in the preceding month, he had been "extremely bothered" by 
psychological or emotional problems.  He was assessed a GAF 
score of 42.  In March 2001, the Veteran, abruptly and 
without notice to notify domiciliary staff, withdrew from the 
substance abuse program to return home to care for his 
chronically ill spouse.  At a follow-up psychiatric 
medication management examination in March 2001, the Veteran 
was assessed a ranged a GAF score of 30 to 40.  At a May 2001 
follow-up examination performed at the VA medical center, the 
Veteran was assessed a ranged GAF score of 40 to 50.

At an August 2003 VA examination, the Veteran reported 
various symptoms which included:  difficulty controlling his 
temper; irritability; restless sleep which was interrupted 
several times a week by dreams about his service in Vietnam; 
intrusive memories of Vietnam which occurred on a regular 
basis; avoidance of thoughts of Vietnam by attempting to keep 
busy; avoidance of crowds and other people; avoidance of 
reminders of Vietnam (i.e., rain, foliage, hunting, and 
television); decreased interest in activities such as 
fishing, hunting, and camping; difficulties in maintaining 
concentration, attention, and memory; exaggerated startle 
responses; crying spells which occurred once per week; 
diminished sexual desire; and visual hallucinations.  The 
Veteran stated that he had not worked since October 1999, and 
reported that he had held approximately 30 different jobs 
since his discharge from service.  According to the Veteran, 
he frequently quit his jobs because he "felt crowded."  At 
present, the Veteran stated that he occasionally assisted at 
a two-person sawmill, which allowed him to obtain wood for 
personal projects.  He described his spouse as "very 
loving" and "outstanding," but stated that he did not have 
friends.  Although he reported that he saw his father 
regularly, he stated that he did not have a close 
relationship with his father.

On examination, the Veteran was noted as wearing appropriate 
attire and being well-groomed with good hygiene.  The 
examiner noted that the Veteran was able to relate about his 
experiences in Vietnam quite freely, and was communicative 
with good speech production.  The Veteran's speech 
comprehension was intact.  The Veteran's mood was noted as 
being euthymic with some dysthymia.  His affect was 
consistent with his mood.  Thought processes were linear and 
goal directed.  The Veteran was able to complete serial 7 
exercises without error, and was able to name the current 
president.  His thinking was abstract.  The Veteran was given 
a GAF assessment of 49.

The Veteran appeared and provided testimony at a November 
2004 Travel Board hearing.  At that time, he testified that 
he continued to experience nightmares, flashbacks, sleep 
difficulties on evenings that he did not take his sleep 
medication, fatigue, panic attacks, and anxiety.  He stated 
that he had been receiving ongoing outpatient counseling for 
PTSD at the VA medical center.  His prescriptions were Prozac 
and Trysodone had been increased, and a prescription for 
Ambien was added to his treatment.  The Veteran testified 
that he was previously divorced but remained married to his 
second spouse, to whom he was married for 19 years.  He once 
again reported that he had held 30 jobs since his discharge 
from service.  Regarding his frequent changing of jobs, the 
Veteran testified that he experienced difficulty with co-
workers, and descried an instance in which he simply 
abandoned a job as a truck driver in the middle of a route.  
Although he indicated that he was able to perform projects 
around his home, he related that these tasks were performed 
at his own pace and without supervision.  The Veteran 
testified that he was unable to perform work in an employment 
setting in which he was subject to supervision.  The Veteran 
further testified that he maintained his residence on a 
wooded property which was abutted by a 75 acre government 
owned forest.
A second VA examination was performed in January 2006.  At 
the outset of his examination report, the examiner noted that 
he found the Veteran to be a reliable historian.  The Veteran 
was accompanied to the examination by his spouse, who drove 
him to the examination due to the Veteran's frequent anger 
and road rage.  At the examination, the Veteran stated that 
he "felt miserable" and did not feel as though there was a 
point to life anymore.  He reported various psychiatric 
symptoms including: recurrent thoughts of Vietnam; frequent 
anger and road rage; sleep disturbances; survivor's guilt; 
hypervigilance; decreased concentration; depression; 
tearfulness; loneliness; social isolation and desire to avoid 
crowds; anxiety; and flashbacks.  He once again reported that 
he had held 30 jobs since his discharge from service, and 
intimated that he left his jobs because he became upset and 
mad when he was around people.

On examination, the Veteran was alert and oriented, and 
demonstrated clear and coherent speech with normal rate and 
volume.  The Veteran demonstrated receptive and expressive 
communication which was grossly intact.  There were no signs 
of circumstantiality, tangentiality, preservation, 
neologisms, paraphasias, loose association, or flight of 
ideas.  The Veteran's thought processes did not demonstrate 
any unusual ideation or signs or symptoms of any thought 
disorder.  The Veteran denied any hallucinations or homicidal 
or suicidal ideations.  His judgment did not show any 
impaired ability to manage his activities of daily living or 
to make reasonable life decisions.  Cognitive functions were 
intact. Although the Veteran was unable to spell the word 
"world" backward, he was able to spell "Thomas" backward, 
performed counting and subtraction exercises, and was able to 
recite the months of the year in sequence backward and 
forward.  Immediate and delayed verbal memory testing fell 
within normal limits.  The Veteran's mood was described as 
"anxious, worried, and depressed" and his affect was 
appropriate with his stated mood.  On further questioning, 
the Veteran identified additional symptoms, including:  
fatigue; decreased libido; tearfulness; ritualistic behavior 
which consisted of checking the doors and windows of his home 
as well as car doors; suspiciousness; anxiety; and 
depression.

Based upon the examination, the examiner concluded that the 
Veteran was experiencing a moderate level of anxiety and 
depression which was a direct result of his PTSD and 
manifested by the exhibited symptoms.  The examiner further 
determined that the Veteran's avoidance of crowds, increased 
levels of anger and irritability, flashbacks, and recurrent 
thoughts of Vietnam "significantly impaired his social, as 
well as occupational ability, to function effectively in his 
environment."  The examiner continued, "[The Veteran's] 
divorce and frequent job loss are felt to be caused by PTSD 
symptoms related to his military experience."  Based upon 
the examination, the Veteran was given a GAF score of 47.

Based upon the foregoing, the Veteran is entitled to a 100 
percent disability evaluation for PTSD, pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  The evidence reflects that 
the Veteran was awarded SSA benefits pursuant to an SSA 
finding of a disability that was partially caused by the 
Veteran's psychiatric symptoms.  The Veteran has held more 
than 30 different jobs since service, and, has been 
unemployed since September 1999.  At his Travel Board 
hearing, the Veteran testified that difficulties with co-
workers and general work stress caused him to frequently 
leave his various jobs in favor of other employment.  At his 
August 2003 VA examination, the Veteran reported that he felt 
"crowded" at his jobs and that this prompted him to 
frequently leave employment.  The Veteran's treatment records 
also indicate severe psychiatric symptoms including 
persistent hallucinations, grossly inappropriate behavior, 
and persistent danger of hurting himself and others.  In 
November 2000, the Veteran experienced depression and 
attempted to commit suicide, and was subsequently 
hospitalized, during which time, he was diagnosed with PTSD.  
At a December 2000 psychiatric examination, the Veteran 
reported an incident in which he "beat up" a trespasser on 
his property and "blacked out."  During the course of the 
Veteran's follow-up PTSD treatment and counseling, his GAF 
score was in the range of 30 to 40 in March 2001, which, 
under the DSM-IV, is indicative of major impairment in 
several areas, such as work, family relations, judgment, 
thinking or mood.  Subsequently GAF scores consistently fell 
in the range of 40 to 50, which, under the DSM-IV, is 
indicative of serious psychiatric symptoms or serious 
impairment in social or occupational functioning.  Moreover, 
the Board further notes that the most recent January 2006 VA 
examination revealed ongoing psychiatric symptoms and 
diminished GAF score of 49.  At that examination, the 
examiner concluded that the Veteran's divorce and frequent 
job loss were caused by his PTSD symptoms.  He further opined 
that those symptoms significantly impaired the Veteran's 
social and occupational activities.
 
Overall, the evidence supports an increased disability 
evaluation for the Veteran's service connected PTSD to 100 
percent.  Accordingly, this appeal is granted in full.  
38 C.F.R. §§ 4.3, 4.7.

ORDER

Entitlement to an initial evaluation of 100 percent is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


